Title: To Thomas Jefferson from George Elliott, 18 January 1781
From: Elliott, George
To: Jefferson, Thomas


Petersburg, 18 Jan. 1781. Last August Elliott purchased, at Gen. Muhlenberg’s request, a quantity of saddles and bridles from Josiah Moffitt which cost £22,945, paying £2,000 from money on hand. The Council has refused payment of the balance for want of a printed certificate. Although instructed not to issue certificates after a date which was prior to the purchase, encloses one, which, if proper, should be given to Mr. Moffitt, who has “render’d a singular Service”; it is a “Great Pitty he Should Suffer or be Discourag’d.”
